United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 23, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-20061
                         Summary Calendar


CHRISTINE E REULE,

                                    Plaintiff-Appellant,

versus

SHERWOOD VALLEY I COUNCIL OF CO-OWNERS INC.; WAYNE MURRAY;
PROPERTY MASTERS INC.; JACK KENNEY; COLONY INSURANCE CO.;
LAWRENCE WEST; JOHNSON, SPALDING, DOYLE, WEST, & TRENT,
Registered Limited Liability Partnership; AMANDA FLANAGAN;
HAYS, MCCONN, RICE AND PICKERING; JOHN STANLEY; SHIRLEY
AUSTIN; MICKY SPEARS; MASC AUSTIN PROPERTIES INC., a Texas
Corporation; ELIZABETH ZERMENO; JUDGE WILLIAM T. BURKE; DOE
ATTORNEYS 1-50; DOE LAW FIRMS 1-50; DOES 1-50; LAWRENCE
TRENT,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:05-CV-3197
                       --------------------

Before KING, DAVIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Christine E. Reule, a resident of Houston, Texas, appeals

the denial of her FED. R. CIV. P. 60(b) motion, in which she

sought relief from the dismissal of her pro se complaint, filed

under the Federal Housing Act (FHA), the Americans with

Disabilities Act (ADA), federal civil rights statutes, the Equal

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-20061
                                  -2-

Protection Clause, and the Texas Deceptive Trade Practices and

Consumer Protection Act, for failure to state a claim.    Reule

fails to demonstrate an extraordinary circumstance that would

warrant Rule 60(b) relief from the district court’s dismissal of

her claims.     See Government Fin. Servs. One Ltd. Partnership v.

Peyton Place, Inc., 62 F.3d 767, 774 (5th Cir. 1995).

     Reule has abandoned any argument that the district court

erred when it dismissed Judge Burke based on judicial immunity

by failing to brief that issue.     See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).    Reule’s conspiracy claim against

the private defendants fails because her assertions about an

agreement among Judge Burke and the private defendants is

conclusional.     See Priester v. Lowndes County, 354 F.3d 414, 420

(5th Cir. 2004).    Although Reule seeks the appointment of counsel

to remedy the conclusory nature of her conspiracy claims, she is

not so entitled.     See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir.

1987).

     Reule’s claims under §§ 3604 and 3617 of the FHA fail

because they go to the habitability of her condominium and not

the availability of housing.     See Cox v. City of Dallas, 430 F.3d
734, 741 (5th Cir. 2005); Halprin v. Praire Homes of Dearborn

Park, 388 F.3d 327 (7th Cir. 2004).    Her claims under the ADA

fail because she fails to demonstrate that any of the defendants

are public entities or that any of them owned or operated a place

of public accommodation.     See 42 U.S.C. § 12131, § 12182(a).
                            No. 06-20061
                                 -3-

Reule’s equal protection claim fails because her assertions do

not implicate treatment by the defendants of similarly situated

individuals.    See Muhammad v. Lynaugh, 966 F.2d 901, 903 (5th

Cir. 1992).    Reule has abandoned any argument that the district

court erred when it dismissed her claims under Texas law by

failing to brief that issue.    See Yohey, 985 F.2d at 224-25.

     The district court’s denial of Rule 60(b) relief is

AFFIRMED; Reule’s motion for the appointment of counsel is

DENIED.